Order
This matter came on for hearing on the petition of Maurice L. Dannin praying that he be reinstated and permitted to engage in the practice of law before the courts of this state. The petitioner appeared in person and also was represented by counsel.
The petition states in substance that an order of suspension was entered against petitioner on June 3, 1957 in the complaint of Margaret Adams Watmuff v. Maurice L. Dannin ; that since such date he has not engaged in the practice *406of law either directly or indirectly; and that he has otherwise complied fully with all the provisions of that order. In open court his counsel reaffirmed the representations contained in his sworn petition. In addition the chairman of the committee on complaints and the chairman of the investigating committee respectively has reported that, so far as they know, no other official complaint against petitioner is now pending for disposition before his particular committee.
Aram A. Arabian, for petitioner.
The original order suspending the petitioner from engaging in the practice of law permitted him to apply for reinstatement on September 3, 1957, provided he could make a satisfactory showing that in good faith he had complied with the order. In the circumstances before us the court is of the opinion that the petitioner has shown such compliance.
After consideration the prayer of the petition is granted, the suspension entered against the petitioner by order of June 3, 1957 is now ended, and he is hereby reinstated and permitted to resume the practice of law in the courts of this state.
Entered as the order of this court this seventh day of November, A. D. 1957.
By order:
Raymond A. McCabe,
Clerk